Orders unanimously modified so as to allow Bata a.s. to appear in the title as an appellant and to have Bata a.s. listed as an appellant with its attorneys. The disposition of these appeals and of motions, decided herewith (post, p. 943) is intended only to facilitate the presentation of an appropriate record and is not to be interpreted as a formal recognition by this court of Bata a.s. as a proper party appellant. Settle order on notice. Present — • Dore, J. P., Callahan, Breitel and Bastow, JJ.